TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-17-00637-CR



                              Martin Morales Chavez, Appellant

                                                 v.

                                  The State of Texas, Appellee


            FROM THE COUNTY COURT AT LAW NO. 9 OF TRAVIS COUNTY
      NO. C-1-CR-16-212554, THE HONORABLE KIM WILLIAMS, JUDGE PRESIDING



                                           ORDER


PER CURIAM

               Appellant’s brief on appeal was originally due December 18, 2017. On counsel’s

motions, the time for filing was extended to April 17, 2018. Appellant’s counsel has now filed a

fourth motion, requesting that the Court extend the time for filing appellant’s brief. We grant the

motion for extension of time and order appellant to file a brief no later than July 31, 2018. No

further extension of time will be granted and failure to comply with this order will result in the

referral of this case to the trial court for a hearing under Rule 38.8(b) of the Texas Rules of

Appellate Procedure.

               It is ordered on June 13, 2018.



Before Justices Puryear, Pemberton, and Bourland

Do Not Publish